



Exhibit 10.29


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”), made as of
this 11th day of March 2019 (the “Amendment Effective Date”), is entered into by
and between The KeyW Corporation, a Maryland corporation with its principal
place of business at 7740 Milestone Parkway, Suite 400, Hanover, MD 21076 (the
“Company”) and John Sutton (the “Employee”).


WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated May 9, 2017, including the Stock Incentive Plan attached as Exhibit A
thereto (collectively, the “Employment Agreement”); and


WHEREAS, the Company wishes to increase Employee’s compensation package; and


WHEREAS, the Company and the Employee mutually wish to amend Section 2.1(g) of
the Employment Agreement which relates to the treatment of Long-Term Incentive
Shares in the event of a Change of Control; and


WHEREAS, the Company and the Employee mutually wish to amend Section 7.3 of the
Stock Incentive Plan attached to the Employment Agreement as Exhibit A (the
“Stock Incentive Plan”), which relates to the treatment of Long-Term Incentive
Shares in the event of a Change of Control.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this First Amendment, the parties agree:


1.
Section 2.1(a) is amended by deleting the words “annual bonus of up to
seventy-five percent (75%)” and replacing them with the words “annual bonus of
up to eighty percent (80%)”.



2.
Section 2.2(g) is hereby deleted in its entirety and replaced with the following
language:



(g) Upon the occurrence of a Change of Control, immediately prior to the
scheduled consummation of a Change of Control, all shares of Restricted Stock
shall become immediately vested and all Long-term Incentive Shares that have not
been granted shall be granted and become immediately vested.


3.
The following language shall be added to the end of Section 4.3, immediately
following the sentence ending with “under the Affordable Care Act”:



Stock options will remain exercisable for a period of one (1) year following
termination (unless such options have been terminated or been cashed out in
connection with the Change of Control), and any outstanding equity awards shall
vest immediately upon the Change of Control (with effect immediately prior to
the scheduled consummation of the Change of Control).


4.
Section 7.3 of the Stock Incentive Plan is hereby deleted in its entirety and
replaced with the following language:



7.3 Change of Control. Upon the occurrence of a Change of Control, immediately
prior to the scheduled consummation of a Change of Control, all shares of
Restricted Stock shall become immediately vested and all Long-term Incentive
Shares that have not been granted shall be granted and become immediately
vested.


5.
Capitalized terms used in this First Amendment shall have the meaning assigned
to such terms in the Employment Agreement unless otherwise provided in this
First Amendment.



6.
Except as modified herein, the Employment Agreement and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written.



[SIGNATURES ON THE FOLLOWING PAGE]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as of the Amendment Effective Date set forth above.


THE KEYW CORPORATION:
 
EMPLOYEE:
/s/ William J. Weber
 
/s/ John Sutton
William J. Weber
 
John Sutton
President and Chief Executive Officer
 
EVP and Chief Operating Officer








